Citation Nr: 1235446	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a chronic sinus disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from April 1980 to January 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for service connection for a sinus condition.  The Veteran then perfected an appeal of this claim to the Board

In May 1998, the Veteran initially testified at a Board hearing at the RO, which was presided over by a Veterans Law Judge (VLJ) (Alessandro) who is no longer employed with the Board.  A transcript of the hearing is associated with the claims file.  

In January 2003, the Veteran then testified at a VA Central Office hearing in Washington, D.C. (Board hearing), which was presided over by another VLJ (Ormond) who is no longer employed with the Board.  This retired VLJ issued an April 2003 Board remand for further development, including a VA examination and etiological opinion.  Then, this retired VLJ issued a May 2005 Board decision, which in relevant part, denied service connection for a sinus disorder and was appealed to the United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in April 2007, the Court vacated the May 2005 Board decision and remanded the matter with instructions that a Board hearing be scheduled.  Upon remand by the Board in September 2007 for a new hearing, the Veteran was again provided the opportunity to testify at a Travel Board hearing at the RO in September 2008, before the undersigned VLJ (Kramer) of the Board.  A transcript of the hearing is associated with the claims file.  


	(CONTINUED ON NEXT PAGE)

This matter was then before the Board in January 2009, at which time several issues were adjudicated, including service connection for a sinus disorder.  As the appeal concerned issues on which there had been two hearings from two different VLJs (as discussed, in January 2003 and September 2008) who were then presently employed by the Board, the matter was decided by a three member panel of VLJs, which included the two VLJs (Ormond and Kramer) that had presided over the Veteran's Board hearings and still employed by the Board at that time.  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011) (Generally providing that a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board.")  

The Veteran appealed the January 2009 Board decision, in relevant part, to the Court.  In a Memorandum Decision dated in August 2010, the Court vacated the Board's January 2009 denial of service connection for a sinus disorder, and remanded the issue for further development and readjudication.  

In February 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In May 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

To recount, the January 2003 hearing was with a VLJ (Ormond) who is no longer an employee of the Board.  Since the issuance of the February 2011 Board remand, the VLJ who conducted the January 2003 hearing has since retired.  However, the September 2008 Board hearing was with the undersigned (Kramer), who is still with the Board.  In this case, there were no other Board hearings with still other presently-employed VLJs and the January 2009 Board panel decision was vacated.  Consequently, the principles of Arneson are not presently implicated in this case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (Holding that the statute and implementing regulation regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all VLJs who will ultimately decide the appeal.). That is, there is simply no need to provide the Veteran the opportunity for another Board hearing.  Id.

It is worth mentioning that there previously were two other service-connection claims on appeal, for bilateral athlete's foot and residuals of a tumor of the left foot, both of which have been resolved during the pendency of this appeal.  
In a June 2012 rating decision, the RO granted service connection for bilateral athlete's foot, with a temporary evaluation of 100 percent for surgical convalescence (Paragraph 30), from January 13, 1997 until March 1, 1997; and assigned a 10 percent initial rating effective March 1, 1997 to October 22, 2008; and a higher evaluation of 30 percent, effective October 23, 2008.  Also in the RO's June 2012 rating decision, the RO granted service-connection for status post excision, benign growth, left heel, and assigned an initial 0 percent (noncompensable) rating.  As this June 2012 RO determination constitutes a full grant of the benefits sought as to these claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

There is no competent and credible evidence that the Veteran has a chronic sinus disability.

CONCLUSION OF LAW

A chronic sinus disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in February 2004 and May 2005 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified in March 2006 of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  Since providing these notices, the AOJ has readjudicated the claim in the May 2012 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  The Veteran has this burden of proof as the pleading party, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Travel Board hearing in September 2008 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the September 2008 hearing, the undersigned identified the issues on appeal, in relevant part, as involving service connection for sinusitis.  The hearing officer solicited the Veteran to submit evidence on the nature, onset and continuity of symptoms, and to identify and/or submit medical opinion evidence of a causal connection between his sinusitis and service.  Hearing Transcript (T.) at 9-11.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available. 

Notably, the Board primarily remanded this case in February 2011 for the RO/AOJ to obtain arrange a VA examination and medical opinion on the nature and etiology of his claim for a sinus disorder, including the possibility of disability due to deviated septum, which was obtained on remand in March 2011.  The Board is therefore satisfied there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

On remand from the Board, the Veteran was afforded a VA examination in March 2011.  The Board finds that such VA examination is adequate to decide the issue, as it is predicated on an interview with the Veteran, a review of the record, and a physical examination.  As will be discussed below, the March 2011 VA examiner found no indication of a current disability to account for his claimed chronic sinus disability.  Without meeting the preliminary element of service connection for a current disability, there was no basis or need for the examiner to also comment on the etiology of a non-existent chronic sinus disability.  Consequently, there is no reasonable possibility of substantiating his claim.  

The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, another VA C&P examination and medical nexus opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  
38 C.F.R. § 3.159(c)(4).


The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


I.  Analysis

Based upon the Veteran's contentions during his September 2008 personal hearing, he asserts that he has experienced a continuity of progressively worse sinus problems since 1980, during service, including nasal congestion and interference with breathing through his nose.  September 2008 Hearing Transcript (T.) at 9-10.

At the Veteran's personal hearing in May 1998 before a former VLJ, the Veteran's mother testified that she noticed certain changes in her son following his return from the military, such as use of a vaporizer.  May 1998 Hearing Transcript at 6.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].


Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the Veteran's service treatment records does not show treatment for sinus-related symptoms or a diagnosis for any sinus disorder.  So, there is no indication from his service treatment records of in-service incurrence of a chronic sinus disability.

However, shortly after service, the Veteran's VA treatment records indicate he may have had an injury to his right sinus from an in-service motor vehicle accident (MVA).  That is, his VA treatment records from March 1981 reflect that he complained of pain and swelling over the left maxillary area over the previous several weeks, and he expressed concern that this might be the result of a piece of glass that may have been left from an automobile accident in November 1980.  
X-rays did not reveal any evidence of fracture but did reveal clouding in the "right" maxillary sinus.  The diagnosis was sinusitis.

This evidence notwithstanding, the Veteran fails to meet the preliminary requirement for service connection, namely showing of a current disability.  
Fundamental to the claim is that the Veteran first has to establish he has a chronic disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  
A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, as will be discussed, there is no competent and credible evidence showing that the Veteran presently suffers from a chronic sinus disability, irrespective of his history of sinus during service.

The most probative medical evidence of record comes from his several VA examination reports during the course of his appeal, since the time he filed his claim in May 1997.  

Notably, he had a VA examination, dated in March 1997, that was nearly contemporaneous with his claim.  However, the March 1997 VA general medical examination of the nose and sinuses revealed negative findings.  

A March 2003 VA nose, sinus, larynx, and pharynx examination revealed the Veteran's complaint of intermittent chronic nasal congestion since 1980.  It was also noted that the Veteran suffered from chronic rhinitis and the diagnosis was allergic/vasarotic rhinitis.  In contrast, on physical examination, the Veteran had no sinusitis as a present condition and the diagnosis was unremarkable for any chronic sinus disability.  Similarly, an August 2003 VA respiratory examination of the nose and throat was within normal limits.

The report of a May 2005 VA sinus examination report specifies that the Veteran did not have sinusitis on physical evaluation.  However, the examiner did provide a diagnosis of deviated nasal septum.  

More recently, in February 2011, the Board remanded this claim for a VA examination to clarify the nature and etiology sinus disorder, including whether he has sinus disability due to the previously diagnosed deviated nasal septum.  On remand, a March 2011 VA examination report revealed no indication of a current disability to account for his claimed chronic sinus disability, including on consideration of a deviated nasal septum.  The examiner further found no tenderness, crusting or discharge symptoms due to any current sinusitis disability.  
Indeed, the examiner concluded by stating the Veteran has "no diagnosis of a sinus disorder."  The examiner commented that the Veteran does not have nasal discharge or coughing, and also had no symptoms or signs of sinus disease currently.  

Moreover, the March 2011 VA examiner addressed the possibility of sinus disability due to a deviated nasal septum.  On physical evaluation, the examiner noted only a mild septal irregularity, and specifically stated that there was "no diagnosis of a sinus disorder."  Indeed, the mild septal irregularity was found not to be productive of any nasal obstruction or other impairment.  Still, the examiner diagnosed obstructive sleep apnea, but indicated it was not due to any sinus disability and also not etiologically linked to service.  In that regard, the examiner stated, "[h]is sleep apnea syndrome is also of more recent onset possibly related to his stocky frame and thickened uvula and it is not related to service.  The sinusitis he complained of in the past is clinically absent and even if it was present, it would not be the cause of sleep apnea."  Given the VA examiner's review of the claims file, consideration of the Veteran's reported history, physical examination, and discussion of the rationale of the opinion, the Board finds the March 2011 VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Since the time the Veteran filed his claim in May 1997 and/or at any time during the pendency of the appeal, there has simply been no diagnosis of record of any chronic sinus disability to account for his claimed sinus symptoms, for which service connection may be established.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

He also has submitted medical literature purportedly showing he receives prescription medication for allergic rhinitis or asthma, but this evidence does not refer to the specific facts in his own case, particularly since there is no mention of a chronic sinus disability.  Indeed, the submitted medical literature is not relevant to this claim.  

Overall, the totality of the probative medical evidence weighs against the possibility that he presently has a chronic sinus disability.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board acknowledges that the Veteran and his mother are competent to have experienced and observed a continuity of sinus symptoms since service, including nasal congestion and difficulty breathing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Still, they are not competent to ascribe these symptoms to a particular diagnosis of a chronic sinus disorder, or attribute the Veteran's current sinus symptoms to his active duty service.  Rather, specialized medical expertise, such as in otolaryngology, and physical evaluation are required to diagnose a chronic sinus disability such as sinusitis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  The Board finds he is not competent to self-diagnose his claimed chronic sinus disability.

However, the Board also finds the Veteran's lay statements of sinus symptoms dating back to service to simply not be credible, because his reported sinus symptoms are inconsistent with the probative medical evidence of record.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, his several VA examinations have consistently and specifically found no problems with his sinuses on physical examination to account for his claimed sinus symptoms.  Moreover, a VA treatment record from February 1992 indicates the Veteran complained of a history of sinusitis with allergic rhinitis, but the medical assessment was rule out sinusitis with headache.  

Further, his reported continuity of sinus symptoms since service contradicts his own earlier statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran).  Concerning this, at his May 1998 personal hearing before a former VLJ, the Veteran indicated that he noticed the onset of sinusitis following discharge from service at a post-service examination, but significantly, did not indicate the onset occurred while in service.  See May 1998 Hearing Transcript, at 10.  Because his statements have not been consistent with the medical findings of record or internally consistent, the Board finds the Veteran's lay statements of sinus symptoms dating back to service are not credible, and thus not probative in support of his claim.  

Because there is no diagnosis of a chronic sinus disability, or other competent and credible evidence the Veteran has this condition, there is no possible means of attributing this non-existent condition to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The claim for service connection for a chronic sinus disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


